Citation Nr: 0328990	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the period from October 28, 1990 to February 21, 
2002, for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for the period from February 22, 2002, for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



REMAND

On February 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After associating with the record all evidence 
obtained in connection with the above development, make 
arrangements with the appropriate VA medical facility 
for the veteran to be afforded a VA psychiatric 
examination, preferably by the same examiner who saw the 
veteran in March 2002, if possible. Send the claims 
folder to the examiner for review.  All necessary tests 
should be accomplished.  The examiner is to provide a 
multi-axial assessment, including the assignment of a 
Global Assessment Functioning (GAF) score; an 
explanation of what the score represents; and the 
percentage of the score representing impairment due 
solely to PTSD symptomatology.  The examiner should 
access the extent of the veteran's occupational and 
social impairment due solely to PTSD symptomatology.  
Based on the results of the examination and a review of 
the claims file, to include the VA psychiatric 
examination reports dated in December 1993, December 
1999, and March 2002, the examiner is asked to address 
the following questions:
(a).  During the period from October 1990,
(i)  Was the veteran's ability to establish or 
maintain effective or favorable relationships 
with people considerably impaired due to the 
symptoms and manifestations of his PTSD? 
(ii)  By reason of psychoneurotic symptoms, 
were the veteran's reliability , flexibility 
and efficiency levels so reduced as to result 
in considerable industrial impairment?
(iii)  Was the veteran's ability to establish 
and maintain effective or favorable 
relationships with people severely impaired 
due to the symptoms and manifestations of his 
PTSD?
(iv)  Did the veteran develop psychoneurotic 
symptoms that were of such severity and 
persistence that there was severe impairment 
in the veteran's ability to obtain or retain 
employment?
(v)  Was the veteran's attitudes of all 
contacts, except the most intimate, so 
adversely affected by his symptoms and 
manifestations of PTSD as to result in virtual 
isolation in the community?
(vi)  Did the veteran develop totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities 
such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in 
profound retreat from mature behavior?
(vii)  Was the veteran demonstrably 
unable to obtain or retain employment as 
a result of the symptoms and 
manifestations of his PTSD?

(b).  During the period from November 1996,
(i)  Did the veteran develop occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships? 
(ii)  Did the veteran develop occupational and 
social impairment with deficiencies in most 
areas such as work, school, family 
relationships, judgment, thinking, or mood due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or 
work-like setting); or inability to establish 
and maintain effective relationships?
(iii)  Did the veteran develop total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name?

The rationale for any opinion expressed 
should be included in the examination 
report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


